The Disciplinary Review Board having filed with the Court its decision in DRB 17-295, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), Felix Nihamin of Franklin Lakes, who was admitted to the bar of this State in 1995, should be suspended from the practice of law for a period of one year based on his voluntary resignation from the New York bar for practicing law during a period of suspension, conduct that in New Jersey constitutes violations of RPC 5.5(a) (practicing law while suspended), RPC 8.1(a) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that Felix Nihamin is suspended from the practice of law for a period of one year, effective October 8, *8542018, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further **145ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.